IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1772-09



BOBBY EARL WOODS, Appellant
v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS
TARRANT COUNTY



Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure 68.4(i)
and 68.5 because the petition does not contain a copy of the opinion of the court of appeals
and exceeds 15 pages.
           The petition is struck.  See Tex. R. App. P. 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: May 5, 2010.
Do Not Publish